Title: From Benjamin Franklin to Grey Cooper, 7 November 1780
From: Franklin, Benjamin
To: Cooper, Sir Grey


Sir,
Passy, Nov. 7. 1780.
I understand that Mr. Laurens an American Gentleman for whom I have a great Esteem, is a Prisoner in the Tower, and that his Health suffers by the Closeness and Rigour of his Confinement. As I do not think that your Affairs receive any Advantage from the Harshness of this Proceeding, I take the Freedom of requesting your kind Interposition, to obtain for him such a degree of Air & Liberty, on his Parole, or otherwise, as may be necessary for his Health and Comfort. The Fortune of War, which is daily changing, may possibly put it in my Power to do the Like good Office for some Friend of yours, which I shall perform with much Pleasure, not only for the Sake of Humanity, but in Respect to the Ashes of our former Friendship.— With great Regard I have the Honour to be, Sir, &c. &c.
 
[in Franklin’s hand:] Copy of a Letter from B Franklin to Sir Grey Cooper, Baronet, Secretary to the Treasury.
